Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 15/780183 application originally filed May 30, 2018.
Amended claims 1-19, filed May 30, 2018, are pending and have been fully considered.  Claims 10-19 are withdrawn from consideration due to being drawn to a nonelected invention.
Election/Restrictions
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 02, 2021.
Applicant's election with traverse of Group I claims 1-9 in the reply filed on May 30, 2018 is acknowledged.  The traversal is on the ground(s) that the claims are closely related so that a search and examination of all the claim does not present a serious search burden on the Office.  This is not found persuasive because while the issue of burden is present in U.S. restriction practice, it does not play a part in restrictions of national stage entry cases. Those cases are restricted based on the claims not sharing a special technical feature as described in PCT Rule 13.2.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 105062653 A) hereinafter cited under English Translation “Liu” in view of Gong et al. (CN 103266062 A) hereinafter cited under English Translation “Gong”.

	Liu discloses in the abstract, a method for preparing aviation fuel from microalgae. Liu discloses on page 2 under Summary of Invention, a method preparing aviation fuel with micro-algae, comprises the steps: 1) by hydrothermal method, grease extraction is carried out to moisture micro-algae, obtain oil phase, aqueous phase, gas phase and algae-residue; 2) to step 1) oil phase that obtains carries out hydrofining, obtains hydrotreated product; 3) to step 2) in the hydrotreated product that obtains carry out hydroisomerizing cracking, obtain aviation kerosene.
Liu further discloses on page 2 under Summary of Invention, hydro-thermal reaction refers to that biomass are converted into the process of bio-crude oil through series of physical and chemical reaction in high-temperature high-pressure water solution.  Because micro algae growth is in water surrounding, containing large quantity of moisture in harvesting microalgae, pyrolytic process produces biofuel to be needed to carry out drying treatment in advance, lot of energy.  The hydrothermal technique to have obvious power savings advantages for the moisture micro-algae of process, and energy-saving effect is remarkable, and yield improves 5%-10%.  In an embodiment, step 2) in comprise kerosene, gasoline and diesel oil in the hydrotreated product that obtains, described kerosene can use as aviation fuel.  If for step 2) in hydrotreated product carry out fractionation, can obtain comprising the principal product of kerosene and comprise the by-product of gasoline and diesel oil, described in comprise kerosene principal product can use as aviation fuel.  In step 3) in the hydroisomerizing (hydrogenation) cracking carried out mainly make step 2) in diesel oil in the hydrotreated product that occurs hydroisomerizing cracking reaction.

Liu specifically teaches a process for preparing a bioaviation fuel using microalgae, comprising the steps of hydrothermal fat extraction, hydrofinishing, fractionation, hydroisomerization cracking, etc. of the microalgae, meeting steps S2 through S5 of the presently claimed invention. 
Liu fails to specifically teach the steps S1 and S2 of screening for microalgae coupled with carbon spectrum characteristics of aviation fuel and culturing the microalgae to obtain oleaginous microalgae capable of efficiently fixing carbon dioxide and having a high fatty acid product, defining fatty acids having a carbon chain length, defining the carbon dioxide fixation capacity, the fatty acid yield, the fat content, the growth rate of the oleaginous microalgae; further comprising the step of deimpurity treatment of the crude oil obtained by extraction, said deimpurity treatment using carbon and hydrogen recovery as process control indexes, removing oxygen, nitrogen and metals in the oil phase, obtaining an oil phase product with carbon and hydrogen elements as main components for removing heteroatoms; in addition, the temperature of the hydrothermal process is different.

Gong discloses in the abstract, a fresh water Chlorella pyrenoidosa XJ01 strain and application thereof in fixing CO2 and producing microalga grease. The collection number of the Chlorella strain is CCTCC NO: M2013103. The Chlorella strain disclosed can efficiently fix 0.03-20% of CO2, wherein the CO2 fixation efficiency is 140-376 mg/L/d, the biomass (dry weight) concentration is 760-2460 mg/L, the grease fatty acid is mainly composed of C16 and C18 short-chain fatty acids, and is suitable for producing bio-diesel. Compared with the reported microalgae, the Chlorella strain disclosed has higher CO2 fixation efficiency and biomass yield, and can obtain high-yield microalgae grease by selecting proper culture conditions, thereby greatly lowering the microalga grease production cost, and providing an excellent production alga strain for preparing bio-diesel from CO2 and microalga grease in an efficient fixing environment.
Gong discloses on page 3 under Summary of Invention, a culture method for simultaneously producing microalgae oil by fixing CO2 comprises the steps of: 1) inoculating exponentially cultivated algae strain into BG-11 sterilized culture medium, inoculating final concentration of 1 x 107 - 6 x 107 cells/ml, culturing temperature of 20 - 35 deg. C, culture medium pH of 5 - 9, light intensity of 2500 - 6000 lux, light time of 12 hid, aeration volume of 0.2 - 0.5 vvm; 2) Oil extraction: The harvested algae liquor is centrifuged and the resulting algae sludge is dried at constant temperature and extracted (see paragraphs 9-13 of the description). Gong also discloses that the freshwater Chlorella pyrenoidosa XJ01 has the following advantages as compared to some of the reported Chlorella species: Good application potential, strong 
Thus, Gong discloses on page 3 under Summary of Invention, a method for screening and culturing Chlorella vulgaris, which has the characteristics and advantages of short growth period, high efficiency of fixing CO2, high oil content, oil fatty acid composition mainly C16 and C18, and has the potential to produce high-quality biodiesel. In addition, those skilled in the art will appreciate that aviation fuel is a hydrocarbon fuel having an alkane as a major component, the carbon number distribution of which is mainly concentrated between C8-C16, is a hydrocarbon having a carbon number of 12 as a center, and is a hydrocarbon having a normal distribution of C8-C16. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, through the teachings of Liu and Gong, to first screen for microalgae coupled to the carbon spectrum of aviation fuels, the percentage of fatty acids with carbon chain length less than 16 in total fatty acids in microalgae was determined routinely, oil-producing microalgae capable of efficiently fixing carbon dioxide and having high fatty acid production are obtained by culturing, further oil extraction is carried out by hydrothermal method and finally bioaviation fuel is obtained by hydrofinishing and fractionation treatment, due to the above choices do not require inventive work, and the method can be expected to produce an effect of reducing production energy consumption. The ability of 
Regarding Claims 7 and 8
	Liu discloses on page 3, one preferred embodiment in, step 2) described in hydrofining use catalyst, described catalyst is preferably Pt/C, Pt/ γ-A1 2O3, Pd/C, Ni/Al2O3, Ni-Mo/Al2O3 and Co-Mo/Al2O3in one or more, hydrorefined hydrogen dividing potential drop is 5-15 MPa, and hydrogen-oil ratio is 600-1000m 3/ m 3, temperature is 280-425°C, and void tower flow velocity is 0.25-2h -1.  One preferred embodiment in, step 3) described in isocracking use hydroisomerizing cracking catalyst, described hydroisomerizing cracking catalyst is Ni-Mo/B2O3-Al2O3, Ni-Co/B2O3-Al2O3and Ni-Mo/SiO 2-Al2O3in one or more, and in described hydroisomerizing cracking, hydrogen dividing potential drop is 8-15MPa, and hydrogen-oil ratio is 1000-1500m3/m3, temperature 300-440°C, void tower flow velocity is 0.5-2h -1.
Regarding Claim 9
	Liu further discloses on page 3, in micro-algae composition, grease, protein, the carbohydrate-modifying efficiency for grease reduce successively.  Due to micro-algae component difference, the micro-algae hydro-thermal grease extraction efficiency 40-60% of different composition.  Biological thick oil is after decarboxylation, deoxidation, denitrogenation, desulfurization, and generate the product comprising alkane, naphthenic hydrocarbon, aromatic hydrocarbon, yield 65-75%, wherein aviation kerosene accounts for 60-75%.  Further isocracking, further fractionation/cracking obtains the kerosene as principal product and the gasoline as by product, and system aviation kerosene yield can improve 10-15%,

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Im et al. (US 2012/0171733) discloses in paragraph abstract, bioreactors and methods for cultivating microalgae are provided herein. The bioreactor and methods include features and modifications to improve heterotrophic growth efficiency by providing a light signal. Im et al. discloses in paragraph 0009, a method for cultivating a microalgae capable of heterotrophic growth, including: incubating the microalgae under a heterotrophic growth condition for a period of time sufficient to allow the microalgae to grow, wherein the heterotrophic growth condition includes a media including a carbon source, and wherein the heterotrophic growth condition further includes a low irradiance of light. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Latosha Hines/Primary Examiner, Art Unit 1771